IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                       FILED
                                                                     February 12, 2008
                                 No. 07-10115
                               Summary Calendar                  Charles R. Fulbruge III
                                                                         Clerk

UNITED STATES OF AMERICA

                                                Plaintiff-Appellee

v.

TERRENCE EUGENE PRIESTLEY

                                                Defendant-Appellant


                  Appeal from the United States District Court
                       for the Northern District of Texas
                           USDC No. 5:06-CR-10-ALL


Before KING, DeMOSS, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Having pleaded guilty, Terrence Eugene Priestley appeals his conviction
and sentence for being a felon in possession of a firearm. Priestley argues that
the   district   court   plainly   erred   by    enhancing    his    sentence   under
U.S.S.G.§ 2K2.1(b)(6) based on the finding that he used or possessed the firearm
in connection with another felony offense. Priestley does not dispute that,
contemporaneously with his possession of the prohibited firearm, he committed



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 07-10115

the state jail felony of evading arrest. See TEX. PENAL CODE ANN. § 38.04(a),
(b)(1) (Vernon 2001). He argues, however, that the § 2K2.1(b)(6) sentence
enhancement is plain error because he did not use or brandish the firearm in
connection with his attempt to evade arrest. As the presence of a loaded firearm
in Priestley’s car during his flight from police had the potential of facilitating his
attempt to evade arrest, the district court did not plainly err by enhancing his
offense level. See § 2K2.1, comment. (n. 14)(A); United States v. Armstead,
114 F.3d 504, 510-13 (5th Cir. 1997).
      Priestly further argues that the district court plainly erred in finding that
the facts stipulated in connection with his plea established that he possessed the
weapon “in or affecting interstate commerce” as required by 18 U.S.C. § 922(g)
or that he knowingly committed the offense; however, he correctly concedes that
his argument is foreclosed by this court’s precedent. See United States v.
Daugherty, 264 F.3d 513, 518 (5th Cir. 2001); United States v. Dancy, 861 F.2d
77, 81 (5th Cir. 1988). Priestley also challenges as plain error the district court’s
order that he serve his federal sentence consecutively to a pending state
sentence for burglary of a habitation, but he properly concedes that this issue
has been resolved against him. See United States v. Candia, 454 F.3d 468, 474-
74 (5th Cir. 2006).
      AFFIRMED.




                                          2